IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


THE BANK OF NEW YORK MELLON           : No. 622 MAL 2014
FKA THE BANK OF NEW YORK, AS          :
TRUSTEE FOR THE                       :
CERTIFICATEHOLDERS CWABS, INC.,       : Petition for Allowance of Appeal from the
ASSET-BACKED CERTIFICATES,            : Order of the Superior Court
SERIES 2004-3 7105 CORPORATE          :
DRIVE PLANO, TX 75024                 :
                                      :
                                      :
            v.                        :
                                      :
                                      :
VIOLETTE BREA, 147 NORTH DAWES        :
AVENUE, KINGSTON, PA 18704-5705       :
                                      :
                                      :
PETITION OF: VIOLETTE BREA            :


                                   ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2014, the Petition for Allowance of

Appeal is DENIED.